Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 10/20/2021, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-20.	
	

Specification
The changes to the specification, filed 10/20/2021, are approved.

Drawings
The drawings submitted on 1/27/2020 have been accepted by the examiner.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor all the claimed limitations, including each of the plurality of stopper layers is disposed in a second set of empty spaces between second pairs of the plurality of dielectric layers.

Regarding Claim 9, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein the first stopper layer and the plurality of dielectric layers include different materials that have different etch selectivity, and wherein the first distance and the second distance are substantially the same.

Regarding Claim 16, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a second stopper layer, the first stack structure being provided between the substrate and the second stopper layer, and a vertical channel structure that penetrates the first stack structure and the second stopper layer, and wherein a change in diameter of the first region with respect to a first length is different from a change in diameter of the second region with respect to the first length.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899